Citation Nr: 0901857	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-28 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an upper back and 
neck condition with tricep muscle spasm.  

2.  Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome of the lumbar spine (IVDS).  


REPRESENTATION

Appellant represented by:	Joseph I. Carter, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1991 to October 
1994. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in February 2004 and June 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  In the February 2004 rating 
decision, the RO increased the veteran's disability rating 
for IVDS from 10 percent to 20 percent disabling, effective 
August 5, 2003.  In the June 2004 rating decision, the RO 
denied entitlement to service connection for an upper back 
and neck condition with tricep muscle spasm. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In a January 2006 letter, the veteran's representative 
requested a hearing before a Veterans Law Judge.  He 
indicated that the veteran was requesting a local Travel 
Board hearing.  Since the RO is responsible for scheduling 
hearings before the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at 
the RO before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


